Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 1 of 14                      PageID #: 385



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

RICHARD N. BELL,                                      )
     Plaintiff,                                       )
                                                      )
v.                                                    )   CIVIL ACTION: 1:19-00230-KD-N
                                                      )
SANDY FROST, et al.,                                  )
    Defendants.                                       )

                                              ORDER

          This matter is before the court on Defendants’ motion for attorney’s fees and costs (Doc.

38); Plaintiff’s opposition to Defendants’ motion (Doc. 40); and Defendants’ reply to Plaintiff’s

opposition. (Doc. 41).

     I.       Background

          This is a copyright infringement claim regarding a 2000 photograph of the Indianapolis

skyline taken by Plaintiff Richard N. Bell (Bell). Bell alleges the photograph was used without his

permission on a website by Defendants Sandy Frost (Frost) and Roberts Brothers, Inc. (RB) (and

Defendants). According to Bell, he published the photograph in August 2000 via the online service

Webshots and since 2004, Bell sold commercial license(s) for the photograph. Bell registered his

copyright in the photograph with the U.S. Copyright Office in 2011.

          As alleged in the complaint, Bell discovered the unauthorized use of his photograph at

https://www.realtor.com/realestateagents/sandy-frost_8525_391994788 (webpage). Per Bell,

Frost and RB has complete control over both the website and webpage. On December 14, 2017,

Bell notified Frost in writing about the infringement on the photograph and demanded payment

for unauthorized use; Frost refused. Bell also demanded that Frost remove the photograph from

the website; the photograph was not removed. As of April 19, 2019, Frost's webpage still featured




                                                  1
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 2 of 14                       PageID #: 386



the photograph. Bell initiated this copyright infringement action against Frost and RB on May 10,

2019. (Doc. 1).

       In contrast, Defendants contend neither Frost nor RB maintained, controlled, or authorized

the webpage or website. Defendants contend the claims against Frost and RB were previously

released because Bell filed an identical claim against the National Association of Realtors

regarding the same photograph. Bell settled the claim for $15,000 and the case was dismissed with

prejudice. Defendants contend that in return for the settlement award, Bell released the National

Association of Realtors and its members from any liability for use of the photograph. Frost and

RB are both members of the National Association of Realtors.

       On summary judgment, this Court ruled, “the Court is satisfied that Defendants have

presented unrebutted substantial evidence that Bell’s current claims have been waived in the prior

litigation.” (Doc. 37 at 7). The settlement was “clear and unambiguous and is a full and expansive

general release” that included the Defendants to this case. (Id.). This was the clear intention of the

parties in entering the prior settlement agreement. Further, “Bell released any and all

known/unknown claims, of every nature and kind, promised never again to assert any claim based

on the photograph (yet improperly has via this litigation), and fully and forever settled all

disputes/claims (then existing and/or in the future).” (Id.). On September 25, 2019, the Court

granted Defendants motion for summary judgment. (Doc. 37).

       Based on this, Defendants now seek attorney’s fees and costs asserting that they are

“prevailing party” under the Copyright Act. Specifically, Defendants seek an award of $20,882.80

in attorney’s fees and costs pursuant to 17 U.S.C. § 505, Federal Rules of Civil Procedure 54, S.D.

Ala. L. R. 54.3, against Bell (Doc. 38 at 1; Doc. 41 at 6). In support, Defendants submitted the




                                                  2
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 3 of 14                       PageID #: 387



affidavit of attorney Troy T. Schwant (Doc. 38-2), a declaration of local counsel, Henry L. (“Max”)

Cassidy (Doc. 38-3), and billing records for this case (Doc. 38-1).

     II.      Relevant Law

           The Copyright Act authorizes an award of attorney’s fees to a prevailing party. 17 U.S.C.

§ 505; Malibu Media, LLC v. Pelizzo, 604 Fed.Appx. 879, 881 (11th Cir. 2015). “The amount of

fees is determined in the court’s discretion and in accordance with the ‘Fogerty factors.’” Id.

(citing Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994) (emphasis added).

A.         Fogerty Factors

           “‘There is no precise rule or formula for making these determinations.’ But instead

equitable discretion should be exercised.” Hensley v. Eckerhart, 461 U.S. 424, 436-37 (1983).

Factors such as the “frivolousness, motivation, objective reasonableness (both in the factual and

in the legal components of the case), and the need in particular circumstances to advance

considerations of compensation and deterrence” may be used to guide the court’s discretion.

Fogerty, 510 U.S. at 534-35 n. 19. “However, the factors must be ‘faithful to the purposes of the

Copyright Act and [be] applied to the prevailing plaintiffs and defendants in an evenhanded

manner.’” Thompson v. Looney’s Tavern Productions, Inc., 2008 WL 11422450, *3 (N.D. Ala.

2008) (citing Fogerty, 510 U.S. at 535)). The Act’s purposes are furthered if the awarding of fees

“encourage[es] the raising of objectively reasonable claims and defenses, which may serve not

only to deter infringement but also to ensure” there are clear boundaries of copyright law. Mitek

Holdings, Inc. v. Arce Engineering Co., Inc., 198 F.3d 840, 842 (11th Cir. 1999).

B.         Johnson Factors

           Pursuant to 17 U.S.C. § 505, “attorney’s fees are to be awarded to prevailing parties only

as a matter of the court’s discretion.” Fogerty, 510 U.S. at 534. “In this circuit, the reasonableness




                                                   3
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 4 of 14                      PageID #: 388



of the attorney’s fee award is controlled by consideration of the Johnson [v. Georgia Hwy. Exp.,

Inc., 488 U.S. F.2d 714, 717-19 (5th Cir. 1974) factors.” Cable/Home Commc’ns Corp. v. Network

Prod., Inc., 902 F.2d 829, 853 (11th Cir. 1990). See e.g., Mitek Holdings, 198 F.3d at 843 n.2

(analyzing the Johnson factors after finding fees were appropriate to determine the specific award).

The Johnson factors considered to determine reasonable attorney’s fees are:

       1) the time and labor required; 2) the novelty and difficulty of the questions; 3)
       the skill requisite to perform the legal service properly; 4) the preclusion of other
       employment by the attorney due to the acceptance of the case; 5) the customary
       fee; 6) whether the fee is fixed or contingent; 7) time limitations imposed by the
       client or the circumstances; 8) the amount involved and the results obtained; 9)
       the experience, reputation and ability of the attorneys; 10) the “undesirability” of
       the case; 11) the nature and length of the professional relationship with the client;
       and 12) awards in similar cases.

Johnson, 488 F.2d at 717-19.

       When considering the fees requested -- and as explained in Precision IBC, Inc. v. Phoenix

Chemical Tech., LLC, 2017 WL 1404328, *1-2 (S.D. Ala. Apr. 19, 2017):

        “Alabama follows the American rule, whereby attorney fees may be recovered if
       they are provided for by statute or by contract....” Jones v. Regions Bank, 25 So.
       3d 427, 441 (Ala. 2009) (citations omitted)….Under Alabama law, such attorney's
       fees are recoverable; however, recovery is subject to Alabama's imposition of a
       reasonableness constraint on all fee shifting contracts, as a mat[t]er of public
       policy.…

       The calculation of reasonable attorney's fees is within the sound discretion of the
       court. Dowdell v. City of Apopka, Fla., 698 F.2d 1181, 1187 (11th Cir. 1983); Kiker
       v. Probate Court of Mobile Cty., 67 So. 3d 865, 867 (Ala. 2010)….“‘the most useful
       starting point for determining the amount of a reasonable fee is the number of hours
       reasonably expended on the litigation multiplied by a reasonable hourly rate.’”
       Watford v. Heckler, 765 F.2d 1562, 1568 (11th Cir. 1985) (quoting Hensley v.
       Eckerhart, 461 U.S. 424, 433….(1983)). “The first step….is to determine the
       ‘lodestar’—the product of multiplying reasonable hours expended times a
       reasonable hourly rate.” Martinez v. Hernando Cty. Sheriff's Office, 579 Fed.Appx.
       710, 713 (11th Cir. 2014) (citing Am. Civil Liberties Union of Ga. v. Barnes, 168
       F.3d 423, 427 (11th Cir. 1999)); see also Bivins v. Wrap It Up, Inc., 548 F.3d 1348,
       1350 (11th Cir. 2008) (“The product of these two figures is the lodestar and there
       is a ‘strong presumption’ that the lodestar is the reasonable sum the attorneys
       deserve.”). The party moving for fees bears the burden of establishing the



                                                 4
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 5 of 14                         PageID #: 389



        “reasonableness” of the hourly rate and number of hours expended via specific
        evidence supporting the hours and rates claimed. Hensley v. Eckerhart, 461 U.S.
        424, 433 (1983); Barnes, 168 F.3d at 427. The court may utilize its own “knowledge
        and expertise” to come to an independent judgment regarding the reasonableness
        of requested attorney's fees. Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir.
        1994).

        …the prevailing party must not request fees for hours that are “excessive,
        redundant, or otherwise unnecessary,” or request fees for unsuccessful claims.
        Hensley, 61 U.S. at 434-35. When a request for attorney's fees is unreasonably high,
        the court may “conduct an hour-by-hour analysis or it may reduce the requested
        hours with an across-the-board cut.” Bivins, 548 F.3d at 1350. Likewise, where the
        rates or hours claimed seem excessive or lack the appropriate documentation, a
        court may calculate the award based on its own experience, knowledge, and
        observations. See, e.g., Norman v. Hous. Auth. of the City of Montgomery, 836
        F.2d 1292, 1299 (11th Cir. 1988). Notably, “[t]he court…is itself an expert on the
        question and may consider its own knowledge and experience concerning
        reasonableness and proper fees and may form an independent judgment with or
        without the aid of witnesses.” Id. at 1303 (citations omitted).

        The lodestar figure established by the Court may be adjusted in consideration of
        various factors that include:

                (1) the nature and value of the subject matter of the employment; (2) the
                learning, skill, and labor requisite to its proper discharge; (3) the time
                consumed; (4) the professional experience and reputation of the attorney;
                (5) the weight of his responsibilities; (6) the measure of success achieved;
                (7) the reasonable expenses incurred; (8) whether a fee is fixed or
                contingent; (9) the nature and length of a professional relationship; (10) the
                fee customarily charged in the locality for similar legal services; (11) the
                likelihood that a particular employment may preclude other employment;
                and (12) the time limitations imposed by the client or by the circumstances.

        Van Schaack v. AmSouth Bank, N.A., 530 So. 2d 740, 749 (Ala. 1988)….

        In determining the proper lodestar in this case, the undersigned first considers what
        hourly rates are reasonable and then what hours were reasonably expended in
        pursuing this matter. In so doing, the Court keeps in mind that “the fee applicant
        bears the burden of establishing entitlement to an award and documenting the
        appropriate hours expended and hourly rates.” Hensley, 461 U.S. at
        437...Adjustments may be made "as necessary[.]" Blum v. Stenson, 465 U.S. 886,
        888 (1984).1

1
  Norman v. Housing Auth. of the City of Montg., 836 F.2d 1292 (11th Cir. 1988). Redundant,
excessive, or otherwise unnecessary hours should not be included in the calculation of hours reasonably
expended. Hensley, 461 U.S. at 434. Even when a party prevails, the court still must determine whether
time was reasonably expended and if not, that time should be excluded. Id. While the “lodestar” method


                                                   5
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 6 of 14                         PageID #: 390




        “Courts in this district generally consider tasks such as mailing and telefaxing

correspondence, making routine calls to clients, obtaining pleadings from the court's database

and printing documents as secretarial functions.” Cormier v. ACAC Inc., 2013 WL 6499703, *5

(S.D. Ala. Dec. 11, 2013). See Johnson v. TMI Mgmt. Sys., Inc., 2012 WL 4435304, *5 (S.D.

Ala. 2012) (finding “telephone call to client re: scheduling appointment,” “receipt and download

of order,” and “review of the Court’s Order…” non-compensable); Oden, 2013 WL 4046456, *8

(S.D. Ala. 2013) (excessive time spent tracking down documents is not recoverable). See also

Whitney Bank v. Davis–Jeffries–Hunold, Inc., 2012 WL 5470131, *7 (S.D. Ala. Nov. 9, 2012)

(time spent by paralegals “receiving, reviewing, and indexing documents,” “sending or receiving

emails with documents attached,” “preparing the civil cover sheet and summons,” “receiving and

indexing certified mail receipts,” and “e-filing documents with the Court and receiving and

indexing those documents” was not compensable time for the purposes of the fee petition).

III.    Discussion

A.      Fogerty Factors

1.      Bell’s Subjective Motivation

        Defendants assert the Bells’ subjective motivation justifies the fees and costs because:

“Bell attempted to receive a summary judgment in his favor…despite…being made aware that the

claims against Frost and Roberts Brothers had been previously released.” (Doc. 38 at 4).

Defendants assert Bell “appears to be using the Courts as the machinery to perpetuate his business

revenue model.” (Id.). Further, Defendants emphasize that Bell is an attorney, not a layperson,

who “attempted to recover a summary judgment against” defendants for a photograph Bell


effectively replaced Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), the
12 Johnson factors “might still be considered in terms of their influence on the lodestar amount.



                                                   6
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 7 of 14                       PageID #: 391



previously signed a release for. (Id. at 4-5). In response, Bell asserts Defendant Frost willfully

infringed on his copyrighted work, refused to take the photograph down, and therefore the suit was

not brought in bad faith.

       As noted supra, the Court has already found that Bell waived his claims as to this

photograph in the prior settlement agreement; that it was a “full and expansive general release”

which included the Defendants; and the Court ruled there was no basis for Bell’s case on summary

judgment. (Doc. 37 at 7). Upon consideration of the Court’s rulings and Defendants contentions,

which are supported by the record, the Court finds that Bell asserted claims could not have been

made in good faith considering the fact that Bell is an attorney and the prior release clearly applied

to the claims in this case. As such, the subjective motivation prong weighs in favor of Defendants.

See e.g., Dawes-Ordonez v. Forman, 418 Fed.Appx. 819, 820 (11th Cir. 2011) (finding district

court’s decision that party’s unreasonable actions demonstrated a questionable subjective

motivation not to be an abuse of discretion); Thompson v. Looney’s Taven Productions, Inc., 2008

WL 11422450, *4 (N.D. Ala. 2008) (finding no rational basis for the plaintiff’s copyright claims).

2.     Frivolity of Plaintiff’s Argument

       Defendants assert the frivolity justifies the fees and costs because: “[b]ased on the timing

of when this case was filed, [less than one month after Bell entered the settlement agreement], it

is patently clear that there was no factual basis for Bell’s copyright claim against Frost and Roberts

Brothers, and that the claims against them were frivolous.” (Doc. 38 at 3). Bell counters that the

suit was not frivolous because Frost willfully infringed on Bell’s copyrighted photograph. (Doc.

40 at 5). Further, Bell alleges he did not understand Defendants to be covered by the previous

settlement agreement. (Id. at 7). Bell contends that had he known the “NAR settlement covered

Sandy Frost or any realtor, Bell would not have filed suit.” (Id.).




                                                  7
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 8 of 14                       PageID #: 392



         As discussed supra, this Court thoroughly address Bell’s claims and the terms of the

settlement agreement in its summary judgment ruling. As noted in that ruling, the settlement

agreement operated as a “full and expansive general release,” for all future claims Bell has,

“known or unknown.” (Doc. 37 at 7). This agreement extended to Defendants. Bell improperly

brought this action in direct contravention of the prior agreement. Upon consideration of the

summary judgment ruling and Defendants contentions which are supported by the record, the

Court finds the frivolity factor weighs in favor of defendants. See e.g., Malibu Media, LLC v.

Pelizzo, 604 Fed.Appx. 879 (11th Cir. 2015) (upholding the district court’s finding that the

meritorious claim was not frivolous); Christiansburg Garment Co. v. Equal Employment

Opportunity Commission, 434 U.S. 412, 422 (1978) (explaining “a plaintiff should not be

assessed his opponent's attorney's fees unless a court finds that his claim was frivolous,

unreasonable, or groundless, or that the plaintiff continued to litigate after it clearly became

so.”).

3.       Objective Unreasonableness of Bell’s Claim

         Defendants assert that the object unreasonableness of Bell’s claims supports the award of

fees and costs because: “pushed forward and attempted to recover a summary judgment against

Frost and Roberts Brothers” despite knowing the entire time that Bell “had settled a claim with the

National Association of Realtors for” the same photograph. (Doc. 38 at 5). Further, Defendants

allege Bell failed to comply with local rules throughout this suit and then “attempted to simply

remove his lawsuit from the court’s docket without paying the defendants’ attorney’s fees that they

had incurred” defending themselves in this suit. (Id.). Bell counters that he would not have brought

this suit had be believed the prior settlement covered the defendants. (Doc. 40 at 8).




                                                  8
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 9 of 14                        PageID #: 393



        Further, Bell claims his motion to voluntarily dismiss the case after learning Defendant

Frost was indeed covered by the prior settlement evidence the reasonableness of his actions. (Id.).

Defendants reply challenges this assertion. In rebuttal, Defendants highlight that Bell only moved

to voluntarily dismiss this case after summary judgment had been denied. (Doc. 41 at 2-3).

Defendants respond that Bell was notified of Defendants membership in the NAR on July 29,

2019. (Id. at 2). Therefore, Defendants allege Bell’s contention is “chronologically or factually”

inaccurate. (Id. at 3).

        The Court finds Defendants assertion supported by the evidence. This Court has already

ruled Bell entered into the settlement agreement dismissing all claims now and in the future prior

to initiating this lawsuit. And considering the plain language of the release, it was objectively

unreasonable to file this lawsuit. Upon a review of the record and the Court’s prior rulings, this

objective unreasonableness factor also weighs in Defendants favor. See e.g., Christiansburg

Garment Co. v. Equal Employment Opportunity Commission,                  434 U.S. 412, 422 (1978)

(attorney’s fees warranted when party continued to litigate after it was reasonable to do so).

4.      Considerations of Compensation and Deterrence

        Lastly, Defendants assert that considerations of compensation and deterrence justify the

fees and costs. Per defendants, though they “were surprised when this suit was filed against them,

once they learned that Bell had previously filed a suit against the Cystic Fibrosis Foundation, it

became clear to defendants that Bell’s use of the copyright laws to further his economic interests

knew no limit or bounds of decency.” (Id. at 6). Defendants allege that within weeks of settling his

claim for his photograph with the National Association of Realtors, Bell filed this action asserting

“the exact same claim” he had just settled. (Id.). In retort in rebuttal, Bell essentially claims there




                                                  9
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 10 of 14                        PageID #: 394



 is no need for deterrence or compensation because he “acted responsibly” and he “did not file this

 suit in bad faith.” (Doc. 40 at 8-9).

         “The Eleventh Circuit has held that under this Fogerty factor, ‘in determining whether to

 award attorney’s fees under § 505, the district court should consider not whether the losing party

 can afford to pay the fees but whether the imposition of fees will further the goals of the Copyright

 Act.” Mitek Holdings,198 F.3d at 842. “A party that advances a reasonable position should not be

 deterred from doing so for fear that it will have to pay attorney’s fees if it loses.” Luken v.

 International Yacht Council, Ltd., 581 F.Supp.2d 1226, 1246 (S.D. Fla. 2008). The factors of

 compensation and deterrence are evaluated as “‘inextricably intertwined’ with the reasonableness

 and frivolity of [plaintiff’s] claims.” Malibu Media, LLC v. Pelizzo, 604 Fed.Appx. at 881.

         As discussed supra, and as previously ruled, Bell’s claims were found improper and

 frivolous. A review of the record indicates this factor too weighs in favor of an award of attorney’s

 fees for Defendants. As such, Defendants are entitled to attorney’s fees. Thompson v. Looney’s

 Taven Productions, Inc., 2008 WL 11422450, *4 (N.D. Ala. 2008) (finding awarding defendants

 attorney’s fees would deter the plaintiff from duplicative actions).

 B.      Johnson analysis

      As noted supra, the Court considers the Johnson factors to determine reasonable attorney’s

 fees. This includes an assessment of the reasonable hours and reasonable rate. See e.g., Bivins v.

 Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008) (assessing appropriate attorney’s fees);

 American Civil Liberties Union of Georgia v. Barnes, 168 F.3d 423 at 437 (11th Cir. 1999)

 (determining the reasonable hourly rate). In support of this, counsel Schwant has filed an affidavit

 specifically attesting to each of twelve (12) factors. (Doc. 38-2). The Court has considered this

 attestation in its ruling. Now, the Court turns to the specific rate and times requested.




                                                  10
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 11 of 14                          PageID #: 395



     1. Reasonable Rate

         As the party requesting fees, Defendants bear the burden of supplying the Court with

 specific and detailed evidence from which the Court can determine the reasonable hourly rate for

 the work performed. Barnes, 168 F.3d at 427 (citing Norman, 836 F.2d at 1303). The Eleventh

 Circuit has instructed that a reasonable hourly rate is “the prevailing market rate in the relevant

 legal community for similar services by lawyers of reasonably comparable skills, experience, and

 reputation.” Norman, 836 F.2d at 1299. In this case, the relevant legal community is Mobile,

 Alabama. Barnes, 168 F.3d at 437 (providing that “the ‘relevant market’ for purposes of

 determining the reasonable hourly rate for an attorney’s services is ‘the place where the case is

 filed[]’”). Additionally, the Court, which is familiar with the prevailing rates in the local market,

 may act as its own expert and rely on its “knowledge and experience” to determine the

 reasonableness and propriety of the requested rates. Loranger v. Stierheim, 10 F.3d 776, 781 (11th

 Cir. 1994). Moreover, this Court’s prior awards are relevant and instructive in determining whether

 the “requested rate is in line with prevailing market rates” in this district for attorneys of reasonably

 comparable skill, experience, and reputation to the attorney seeking an award of fees. Langford v.

 Hale Cty. Ala. Comm’n, 2016 WL 4976859, *3 (S.D. Ala. Sept. 16, 2016).

         Defendants seek to recover $225 per hour for counsel Troy T. Schwant. In support,

 Defendants submitted the affidavit of counsel Schwant attesting to the reasonableness of his fees.

 (Doc. 38-2). The relevant market rate is Mobile, Alabama. Defendants submitted the standard

 declaration from local counsel, Henry L. (“Max”) Cassidy attesting to the reasonableness of

 Schwant’s fees in the Mobile market. (Doc. 38-3).

         The record reveals Schwant is an attorney with 18 years of experience. He was admitted to

 practice law in Alabama in September of 2001 and has practiced since. (Doc. 38-2 at 1-2). Schwant




                                                    11
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 12 of 14                                     PageID #: 396



 is also admitted to practice law in Mississippi. (Id. at 2). Per the affidavit, Schwant has attested to

 the reasonableness of his rate “based upon [his] experience and familiarity with the prevailing

 hourly rate for non-contingent work in Mobile County, Alabama.” (Id. at 3).

          The Court has previously found as reasonable the rate of $225/hour for attorneys with 18

 years of experience.2 See Vision Bank v. Anderson, 2011 WL 2142786, *3 (S.D. Ala. 2011)

 (finding $250/hour reasonable for an attorney with 15 years of experience); McCants v. Fred’s

 of Tennessee, Inc., 2011 WL 172900, *4 (S.D. Ala. 2013) (finding $250.00/hour reasonable for a

 partner with eleven years of experience); Goldsby v. Renosol Seating, LLC, 2013 WL 6535253,

 *9 (S.D. Ala. 2013) ([T]his Court's customary hourly rates for attorneys ... ranges from $250.00

 to $300.00 for more experienced and qualified attorneys[.]”). Upon consideration, the Court

 awards—as reasonable—$225/hour for Schwant.

     B.            Reasonable Hours

          In determining whether the number of hours expended are reasonable, the Court should not

 include any hours which are “excessive, redundant, or otherwise unnecessary.” Norman, 836 F.2d

 at 1301. When awarding a fee, the “[c]ourts are not authorized to be generous with the money of

 others, and it is as much the duty of courts to see that excessive fees and expenses are not awarded

 as it is to see that an adequate amount is awarded.” Barnes, 168 F.3d at 428. The Court will not

 permit a party to recover fees for hours “that would be unreasonable to bill to a client and therefore

 to one’s adversary irrespective of the skill, reputation or experience of counsel.” Norman, 836 F.2d

 at 1301 (emphasis omitted).

          The Court has reviewed the time billed, 91.7 hours, by attorney Schwant. (Doc. 38-1). (Id.

 at 3, 6, 8, 10). A review of the billing record does not reveal excessive, redundant or unnecessary


 2
  Although this Court does not give controlling weight to prior awards, those awards are relevant and instructive in
 deteremining the appropriate hourly rate in this market.


                                                          12
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 13 of 14                                        PageID #: 397



 hours. The billing records support a finding of reasonable hours billed. Additionally, per the

 affidavit, Schwant attested to the reasonableness of the hours billed (Doc. 38-2). Thus, the Court

 finds reasonable the 91.7 hours billed by Schwant.


 C.       The Lodestar

          “For decades the law in this circuit has been that ‘[t]he court, either trial or appellate, is

 itself an expert on the question and may consider its own knowledge and experience concerning

 reasonable and proper fees and may form an independent judgment either with or without the aid

 of witnesses as to value.’” Norman, 836 F.2d at 1303. Accordingly, “where the time or fees

 claimed seem expanded or there is a lack of documentation or testimonial support the [appellate]

 court may make the award on its own experience.” Id. The lodestar figure established may be

 adjusted by consideration of various factors discussed supra.

          Based on the foregoing, the Court awards $20,632.50 in fees to Troy T. Schwant for 91.7

 hours at a $225/hour rate.3

 D.       Costs

          Rule 54(d)(1) provides that “costs—other than attorney’s fees—should be allowed to the

 prevailing party.” Defendants prevailed on via the Court’s granting of its motion for summary

 judgment. (Doc. 25). Defendants seek to recover $250.30 for costs incurred from May 2019-

 October 2019 for the following expenses: $31.50 clerk fee, $1.20 photographs/reproductions,

 $61.20 Thompson West online research, $0.50 PACER research, $5.90 postage, and $150.00 on

 Overhauser Law Offices. (Doc. 38-1 at 3, 6, 8, 10). Such fees have been awarded as recoverable



 3
   In the reply Defendants references additional fees ($1350 in fees in the reply (time billed to file/work on the reply))
 since filing this motion. See also (Doc. 38 at 7 (anticipating incurring an additional $1350 if filing a Reply is
 needed)). However, they fail to attach billing records in support.



                                                           13
Case 1:19-cv-00230-KD-N Document 42 Filed 12/20/19 Page 14 of 14                      PageID #: 398



 and reasonable in this court. See e.g. Wells Fargo Bank N.A. v. Peterson Produce, Inc., 2018 WL

 7286505, *5 (S.D. Ala. 2018) (finding filing fees and postage recoverable); Developers Surety and

 Indemnity Company v. Renew Maintenance & Construction, Inc., 2018 WL 6185999, *13 (S.D.

 Ala. 2018) (finding filing fees recoverable); Terry Props., Inc. v. Standard Oil Co., 799 F.2d 1523,

 1540 (11th Cir. 1986) (allowing recovery of reasonable costs of online research). Upon

 consideration, the Court finds that the costs requested by Defendants are reasonable and

 recoverable.

 VI.    Conclusion

        Accordingly, it is ORDERED that Defendants’ motion for attorney’s fees and costs (Doc.

 38) is GRANTED. The Court awards $20,632.50 in fees and $250.30 in costs.

        A Final Judgment consistent with the terms of this Order shall be entered by separate

 document as required by Rule 58 of the Federal Rules of Civil Procedure.

        DONE and ORDERED this the 20th day of December 2019.

                                               /s/Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT




                                                 14
